Citation Nr: 1614964	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  14-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO, inter alia, granted service connection for PTSD, and assigned a 10 percent disability rating , effective August 18, 2010.  In March 2011, the Veteran filed a request for reconsideration of the assigned rating.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  .  In a January 2014  an RO Decision Review Officer  (DRO) awarded a higher, initial 30 percent rating from August 18, 2010. On the same date in January 2014, the  RO issued a statement of the case (SOC) reflecting the partial grant of the benefit sought.  The Veteran was notified of the higher initial rating awarded in April 2014 correspondence,  A May 2014 VA Form 21-0958 from the Veteran was accepted as a timely substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals). 

Although the RO has awarded a higher initial rating for PTSD, as less than the maximum available rating was awarded, the claim for a higher initial rating remains viable on appeal.  See  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the Board notes that the Veteran was previously represented by Arizona Department of Veterans Services (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in April 2001).  However, in October 2011, the Veteran filed with the RO a power of attorney in favor of private attorney Dennis L. Peterson; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.

In December 2015, the Veteran's attorney  submitted a request for a 30-day extension, in order to submit additional evidence and argument.  Later that month, additional evidence was received in  support of the Veteran's claim,  accompanied by a signed waiver of initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. §  20.1304 (2015).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through January 2014; such records were considered in the January 2014 SOC.  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the August 18, 2010 effective date of the award of service connection, the Veteran's psychiatric symptoms have included anxiety, depressed mood, nightmares, recurring and intrusive thoughts, intermittent flattened affect, anger and irritability, attention disturbance, fair impulse control, diminished interest, low energy, difficulty concentrating and isolated hallucinations, collectively, these symptoms of the type and extent, frequency and/or  severity (as appropriate) that are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

3.  The applicable schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points, and no claim of unemployability due to PTSD has been raised



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The January 2011 RO rating decision reflects the initial adjudication of the claim after issuance of this letter. 

After the award of service connection and receipt of the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, , the January 2014 SOC set forth the criteria for higher ratings and rating considerations relevant to PTSD (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

Notably, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

As for the examination reports of record, the Veteran underwent VA examinations in October 2010 and January 2012, and the examination reports document interviews with the Veteran, reviews of the record and full evaluations of the Veteran's PTSD symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the matter  herein decided has been met, and that the medical evidence of record is sufficient for evaluation of the disability under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App.537, 543  2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

VA treatment records dated in August 2010 notes that the Veteran was alert and oriented, casually dressed, and well groomed.  The Veteran was noted to be cooperative and in no apparent distress.  There was  no evidence of psychomotor agitation or retardation.  His speech was logical, linear, goal directed, not pressured and he exhibited normal volume and rate.  Also there was  no evidence of disorder of thought process or content and the Veteran denied hallucinations, suicidal and homicidal ideations.  His memory and cognition were intact.  The clinician  noted that the Veteran's mood was euthymic and his affect was full range, pleasant and appropriate to thought content. It was also noted that while the Veteran's insight and judgment had been previously impaired by a relapse of substance abuse, they had improved.  A  Global Assessment of Functioning (GAF) score of 45 was assigned. 

An October 2010 VA examination report notes that the Veteran's complaints were related to mood symptoms, hallucinations, and substance dependence which appeared to be effectively treated with medications and substance abuse therapy.  The examiner noted that the Veteran had no hospitalizations due to mental disorders.  The Veteran reported that he was a poor to fair student and that he graduated high school.  The Veteran reported that from the ages of 9-13 he was sexually abused by his father.  He noted that he was married in 1970 and divorced in 1985 and that he has three grown children, but that he was not close to his children.  He reported no close friends although he had roommates and neighbors with whom he socialized.  He enjoyed collecting models of military vehicles, reading, and watching TV.  The Veteran reported that he had cats and that he was close to them.  He denied a history of suicide attempts.  He reported that he was arrested in January 2010 for possession of marijuana and that he had a 40-year history of marijuana dependence.  

Mental status examination revealed the Veteran was clean with unremarkable speech, appropriate affect, and unremarkable thought process and content.  The examiner noted unremarkable psychomotor activity and a dysphoric mood.  The Veteran was noted to be cooperative and his attention was intact.  The Veteran was oriented to person, place, and time.  The Veteran's thought process and content were noted to be unremarkable.  The examiner reported no delusions or hallucinations.  The examiner reported that the Veteran's judgment and insight were normal; in that he understood the outcome of his behavior and that he had a problem.  The Veteran reported no sleep impairment.  The examiner noted no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  The examiner described the Veteran's impulse control as fair.  The examiner noted he was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  The Veteran's memory was noted to be normal. 

The examiner noted the Veteran had recurring and intrusive recollections and dreams of his Vietnam experiences with efforts to avoid thoughts, feelings, and conversations associated with the trauma.  The examiner noted markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others.  The examiner further noted irritability or outbursts of anger, difficulty concentrating.  The examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The Veteran reported that his PTSD resulted in problems with crowds and maintaining relationships which would result in intermittent periods of decreased performance and efficiency.  The examiner noted that the Veteran's functional status was "never optimal; that his performance after discharge from the military was not significantly different from his performance prior; and that the prognosis for improvement of his psychiatric condition and impairments in functional status was good.  The examiner assigned a GAF score of 50.

VA treatment notes dated from August 2011 through May 2013 document the Veteran's active participation in group therapy to include a PTSD support and recovery group and addiction therapy group.  The Veteran shared his personal experiences and symptoms with the groups and actively listened to other group members.  He repeatedly denied suicidal or homicidal ideations, and he gave and accepted feedback and validation from the group members.  The Veteran was noted to  have a slightly flattened affect, on occasion.  It was also noted that the Veteran formed friendly relationships with the members in the groups, but that his closest relationships remained with his cats.  

VA treatment notes dated from September 2011 and January 2012 reflect that the Veteran was alert and oriented to person, place and time.  The Veteran was noted  to be casually dressed, cooperative and in no apparent distress.  There was no evidence of psychomotor agitation or retardation.  The Veteran's speech was logical, linear, and goal directed and not pressured.  The Veteran expressed himself with normal volume and rate.  The Veteran exhibited no evidence of disorder of thought process or content and he denied hallucinations, suicidal and homicidal ideations.  The Veteran's memory and cognition were intact.  The physicians noted that the Veteran's mood was anxious but not depressed.  The Veteran's affect was slightly dysphoric, but pleasant and appropriate to thought content.  Clinicians  that the Veteran's insight and judgment had improved, and assigned  GAF scores of 45. 

A December 2011 VA treatment note reflects that the Veteran denied suicidal or homicidal ideations, and that he achieved a "comfort level in managing his symptoms."  The Veteran reported that he did not want to increase his socialization or change his routine.  The Veteran reported that he enjoyed his weekly attendance in the PTSD support and recovery group.  The Veteran was assigned a GAF score of 45. 

The report of a January 2012 VA PTSD examination reflects the Veteran's reports of intrusive thoughts, avoidance of thoughts, feelings and conversations, diminished interest in significant activities, feelings of detachment, irritability, and poor concentration.  The examiner assessed the Veteran's PTSD as "chronic, mild to moderate (meaning no hospitalizations, no [suicidal ideations], no [homicidal ideations], minimal if any legal involvement, no homelessness) and consistent with a GAF of 50 (indicating moderate symptoms of flat affect, few friends, little socialization, moderately impaired social and occupational function)."  The examiner opined that the Veteran's clinical history and record reflected that he "has trouble with interpersonal relationships which has been true since adolescence and is more likely than not related to his PTSD around his several years of sexual abuse by his father as a teen."  The examiner determined that the Veteran's experiences and stressors while in Vietnam aggravated his PTSD, which was further aggravated by his "ongoing interpersonal deficits, his marital failure, lack of sexual drive, long history of substance dependence and his lack of a relationship with his children."  The examiner noted that the Veteran was able to maintain employment throughout most of his adult life and that in general he was "happy and stable."  The examiner noted that the Veteran made "a good adjustment to the groups that he attends and used them as his social outlet." 

VA treatment notes dated in May and July 2012 reflect that the Veteran was alert and oriented to person, place, and time.  The Veteran was noted to be casually dressed, cooperative, but in some apparent distress.  There was no evidence of psychomotor agitation or retardation.  His speech  was logical, linear, and goal directed and not pressured.  The Veteran expressed himself with normal volume and rate; exhibited no evidence of disorder of thought process or content; and denied hallucinations, suicidal and homicidal ideations.  The Veteran's memory and cognition were intact.  The clinicians  noted that the Veteran's mood was more anxious than in previous sessions.  The Veteran's affect was described as more dysphoric than in prior sessions, but pleasant and appropriate to thought content.   Clinicians noted that the Veteran's insight and judgment had improved.  He was assigned a GAF score of 45. 

A January 2013 VA treatment note reflects that the Veteran reported that "for the last two months or so, he ha[d] been feeling progressively more depressed."  The Veteran reported sadness, poor energy and motivation,; that he "stays in bed for 14-15 hours a day" and frequently felt  helpless.  The Veteran denied feeling hopeless or complete anhedonia, and  reported that he enjoyed working on his military models.  The Veteran denied alcohol or illicit drug use.  The Veteran reported that while his mood is not usually elated, he is not irritable or angry either. He denied racing thoughts or pressured speech, and reported that he "feels safe."  The Veteran was assigned a GAF score of 44. 

A February 2013 VA treatment note reflects that the Veteran was alert and oriented to person, place and time, but made variable eye contact.  He was noted to be  cooperative, pleasant and fully engaged in the interview.  There was no evidence of psychomotor agitation or abnormal movements.  The Veteran's speech was normal in tone, rhythm, rate and volume.  The Veteran's thought processes were coherent, logical, and goal directed with no formal disorder noted.  The clinician  indicated that there were no signs of any hallucinations or delusions or any other psychotic symptoms, and noted that the  Veteran denied any suicidal or homicidal ideations.  His insight and judgment were good and that his cognition was grossly intact but not formally tested.  A  GAF score of 47 was assigned. 

A March 2013 VA treatment note reflects the Veteran's reports of being unable to make friends outside of his PTSD support and recovery group.  The Veteran denied any long term individual therapy and noted that he enjoys the company of his two cats.  The Veteran reported no current psychotic systems other than a distrust of people and hypervigilance in public.  The Veteran denied any current hallucinations, thought broadcasting, delusions, hopelessness, anhedonia, or suicidal or homicidal ideations.  The Veteran reported a history of paranoia, auditory and visual hallucinations, but denied hyperactivity, pressured speech, racing thoughts, unusually elated, expansive, irritable or angry mood.  The Veteran was assigned a GAF score of 45. 

A May 2013 VA treatment note reflects that the Veteran was alert and oriented to person, place, and time.  The Veteran was reported to be casually dressed, cooperative and in some apparent distress.  The Veteran's speech was logical, linear, and goal directed and not pressured.  The Veteran expressed himself with normal volume and rate.  The Veteran exhibited no evidence of disorder of thought process or content and he denied hallucinations, suicidal and homicidal ideations.  The Veteran's memory and cognition were intact.  The physician noted that the Veteran's mood was more irritable and frustrated than past sessions.  The Veteran's affect was congruent and dysphoric.  The physician noted that while the Veteran's insight and judgment were fair.  The physician assigned a GAF score of 44/45. 

A  February 2014 VA treatment note reflects that the Veteran denied any current PTSD symptoms to include hypervigilance, hyperarousal, avoidance, and re-experiencing (the trauma).  He then  reported a stable mood, sleep and appetite.  He denied any suicidal or homicidal thoughts or ideation.  The Veteran denied abnormal psychotic thoughts or hallucinations, and reported that he was happy with his move and that "[i]ts going great here ...My last flare up was a few years ago."  The Veteran was reported to be well groomed and oriented to person, place, and time.  His attitude was cooperative and sociable.  The Veteran's affect was stable, bright, and congruent with euthymic mood.  His thought process and content was self-assured, and his form was logical, goal directed, and of a normal rate.  The Veteran's speech was at a regular rate and normal volume, with no difficulty with articulation.  The Veteran's memory was intact and his knowledge and intelligence were normal, and his  attention, concentration, judgment and insight were noted to fair. 

A May 2014 VA treatment note reflects that the Veteran was alert and oriented to person, place, and time.  The clinician noted that he was well groomed, cooperative and sociable.  The Veteran expressed himself appropriately with normal volume and rate.  The Veteran's speech was normal and his thought process was logical, linear, and goal directed.  The Veteran's thought process content was self-assured but partially negativist, and he denied abnormal or psychotic thoughts or hallucinations.  The Veteran also denied suicidal and homicidal ideations, depression, hopelessness, helplessness, sadness, guilt, anxiety, racing thoughts, panic attacks, mood swings, anger, irritability, and risky behaviors.  The Veteran reported feeling numb and "I just don't care but I'm not giving up, I'm just accepting karma.  I just want to see what comes up next."  The Veteran's memory and cognition were noted to be intact.  The clinician  noted that the Veteran's mood was somewhat depressed, but that his affect was stable.  It was also noted that his  attention, concentration, insight, and judgment were fair.  

A June 2014 VA treatment note reflects the Veteran's reports that he had friends in his PTSD support and recovery group.  The Veteran denied suicidal or homicidal thoughts and hallucinations. He also denied any history of engaging in violent physical actions or risky behaviors. 

A September 2014 VA treatment note reflects that the Veteran was alert and oriented to person, place, and time.  The Veteran was reported to be well groomed, cooperative and sociable.  There was no evidence of psychomotor agitation or abnormal movements.  The Veteran's speech was at a regular rate, normal volume, and with no difficulty with articulation.  The Veteran's responses were appropriate.  The Veteran's thought process was self-assured, logical, and goal directed.  The Veteran denied psychotic thoughts or hallucinations.  He also denied suicidal or homicidal ideations.  The Veteran's associations, memory, language, and comprehension were intact.  The Veteran's affect was stable and congruent with euthymic mood.  The physician noted that the Veteran's attention, concentration, insight, and judgment were fair.  An October 2014 VA treatment note indicates that the Veteran was stable and denied overt depression or suicidal ideation. 

A December 2014 VA treatment note reflects that the Veteran was alert and oriented to person, place, and time.  The Veteran was reported to be well groomed, cooperative and sociable.  There was no evidence of psychomotor agitation or abnormal movements.  The Veteran's speech was at a regular rate, normal volume, and with no difficulty with articulation.  The Veteran's responses were appropriate.  The Veteran's thought process was self-assured, logical, and goal directed.  The Veteran denied psychotic thoughts or hallucinations.  He also denied suicidal or homicidal ideations.  The Veteran's associations, memory, language, and comprehension were intact.  The Veteran's affect was stable and congruent with an irritable, angry, frustrated mood, due to untreated physical pain.  The physician noted that the Veteran's attention, concentration, insight and judgment were fair.  VA treatment notes from January 2015 reflect the Veteran's continued frustration, anxiety, and depression due to untreated physical pain, but also his continued denial of suicidal or homicidal ideation. 

A March 2015 VA treatment note reflects that the Veteran reported to "feel fine mentally" and that he was alert and oriented to person, place, and time.  The Veteran was reported to be well groomed, cooperative and sociable.  There was no evidence of psychomotor agitation or abnormal movements.  The Veteran's speech was at a regular rate, normal volume, and with no difficulty with articulation.  The Veteran's responses were appropriate.  The Veteran's thought process was self-assured, logical, and goal directed.  The Veteran denied psychotic thoughts or hallucinations.  He also denied suicidal or homicidal ideations.  The Veteran's associations, memory, language, and comprehension were intact.  The Veteran's affect was stable and congruent with a euthymic mood.  The physician noted that the Veteran's attention, concentration, insight and judgment were fair.  A November 2015 VA treatment note reflects that the Veteran appeared to be improved and emotionally stable, but still complaining of physical pain.  The Veteran denied depression, and suicidal or homicidal thoughts. 

In statements submitted in April 2012, July 2013, and December 2015, the Veteran's attorney argues that the Veteran is entitled to a higher rating primarily based on his assigned GAF scores.  The attorney has also asserted that Veteran has experienced flashbacks, recurrent nightmares, and avoided talking about events which occurred; that the Veteran "has no interest in hobbies, feels distant from others, feels an internal numbness with no sense of happiness, has difficulty sleeping, is irritable and angry, has difficulty concentrating, is easily startled, and has difficulty with intimacy and fear of getting close to people."  The Veteran's attorney has further indicated that  the Veteran's symptoms included suicidal ideation, near/continuous depression affecting his ability to function, difficulty in adapting to stressful circumstances, and an inability to maintain effective relationships; and has asserted that VA staff were concerned about the Veteran's potential for violent behavior.  


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as  here,  the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the initial 30 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, the criteria for evaluating  psychiatric disabilities other than eating disorders are actually set forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under this formula.  a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating  is assigned  for  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]. 

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's PTSD at any point since the August 18, 2010 effective date of the award of service connection. 


Collectively, the above-described evidence reflects that the Veteran's psychiatric symptoms have included anxiety, depressed mood, nightmares, recurring and intrusive thoughts, intermittent flattened affect, anger and irritability, attention disturbance, fair impulse control, diminished interest, low energy, difficulty concentrating, and isolated hallucinations.  Impairment of social functioning had been indicated by the Veteran's tendency to keep to himself, few friends, and lack of intimate relationships.  Furthermore, he has had occupational limitations, as indicated by his difficulty concentrating, anxiety, and anti-social behavior. 

While such symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation.  Collectively, these symptoms are of the type, and extent, frequency and/or severity as appropriate, indicative of the level of impairment warranting a 30 percent rating. 

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, irritability and intrusive thoughts.  See Mauerhan, supra.  However, the Board finds that, even when considered along with symptoms listed among the rating criteria, the Veteran's overall psychiatric disability does not more nearly approximate the level of impairment warranting a rating in excess of 30 percent under the General Rating Formula as they are not of the type, severity or frequency to result in occupational and social impairment with reduced reliability and productivity, the level of impairment for which the next higher, 50 percent rating-much less,, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, required for the 70 and 100 percent ratings, respectively. 


.  As for the next higher, 50 percent rating, as noted above, such a rating is assigned for occupational and social impairment with reduced reliability and productivity.  However, the evidence has shown normal speech, no panic attacks, no difficulty in understanding complex commands, and no impaired judgment or thinking-symptoms listed in the rating criteria as indicative of the level of impairment for which the 50 percent rating is assignable.  While in August 2010, the Veteran's judgment was noted to have been previously impaired due to a relapse in substance abuse, his judgment was noted to continuously improve throughout the clinical record.

While some flattened affect has been noted, such was intermittent, which does not rise to the level of that required for a 50 percent rating.  The evidence reflects disturbances in mood, in the form of anger, irritability, and depressed mood, as well as motivation disturbances, as the Veteran reported diminished interest and occasional low energy.  However, the Veteran's disturbance in mood is the only identified symptom listed among those of the type  that could support a higher rating.  Additionally, while the Veteran reported diminished interest and less energy, he has still maintained his hobbies, and friendly relations with his neighbors and counseling group members.  Thus, the Board finds that any disturbance in motivation has not risen  to the level of impairment contemplated in the 50 percent rating.  

The Board acknowledges that the evidence of record supports a finding that the Veteran has had some problems in establishing and maintaining effective work and social relationships.  However, the Veteran reported friendships with the members of his PTSD support and recovery group as well as friendly relations with his neighbors and roommates.  He reported participating in hobbies, including collecting and making military vehicle models as well as reading and watching TV.  He reported socializing with friends from his support group, his neighbors, and roommates.  He also noted that he worked for most of his adult life.  These relationships and social activities indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology. 

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran's psychiatric symptoms do not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran engages with his friends and neighbors and partakes in hobbies.  Furthermore, he was able to maintain a job as a warehouseman for 12 years, a school custodian for 15 years, and as a security guard until his retirement in 2000.  Under these circumstances, thus, the Board finds that the Veteran is not shown to have experienced symptoms of the type and  extent, frequency and/or r severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent rating. 

Because the Veteran's PTSD symptoms have not resulted in reduced reliability and productivity in occupational and social functioning-the level of impairment contemplated in the higher, 50 percent disability rating-it logically follows that such symptoms are not of the type and extent, frequency and/or severity to warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment).  While the Veteran reported isolated hallucinations, they do not rise to the level of persistent hallucinations or delusions, which is required for the 100 percent rating.  

The Board further emphasizes that, notwithstanding arguments to the contrary, the GAF scores assigned in this case, alone, provide no basis for assignment of any higher rating.  
 
In this case, the Veteran has been assigned the following GAF scores:  50 (by VA examiners in October 2010 and January 2010); 45 (in September 2011, December 2011, January 2012, May 2012, July 2012, March 2013 and May 2013 treatment records); 44 (in January and May 2013, and June 2011 treatment records); and 47 (in a February 2013 treatment record)).  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

Under DSM-IV and its predecessors, the GAF score is considered to relate directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board emphasizes, as noted above, that the assigned GAF scores are not dispositive of the evaluation issue, but must be considered in light of the actual symptoms exhibited and reported.  See 38 C.F.R. § 4.126.

The Board does not dispute that the Veteran's assigned GAF scores suggest serious symptoms or serious impairment in social, occupational or school functioning.  However, the Veteran's documented symptoms-primarily, anxiety, depressed mood, nightmares, recurring and intrusive thoughts, intermittent flattened affect, anger and irritability, attention disturbance, fair impulse control, diminished interest, low energy, difficulty concentrating, and isolated hallucinations-and the comments of the VA clinicians and examiners actually indicate considerably less impairment than that reflected in the assigned GAF scores.  VA clinicians and examiners have assessed the Veteran's PTSD as mild to moderate (to particularly include the examining VA psychologist in January 2012 , following evaluation of the Veteran and review of the record),  and as explained above, the symptoms documented throughout the clinical record are noted to be of the type, and extent, frequency and/or severity to indicate no more occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks-the level of impairment consistent with the 30 percent rating currently assigned.    

The Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by  50 percent rating or any even higher rating under VA's rating schedule. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point since the August 18, 2010 effective date of the award of service connection  has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2014 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  The vast majority of the Veteran's documented psychiatric symptoms are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Further, as noted, the rating schedule provides higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or argument that the schedular criteria are inadequate to evaluate the Veteran's PTSD.  

The Board further notes that,  under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's PTSD is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here. 

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran reported that he was employed as a warehouseman for 12 years, a school custodian for 15 years, and as a security guard.  The Veteran reported that he fully retired in 2000, but has not indicated that his retirement  was due solely to his PTSD.  As there is no suggestion of actual or effective unemployment due to PTSD, the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the higher rating claim herein decided.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for PTSD at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


